DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	The election of species requirement is withdrawn.  The full scope of the claims was searched and examined.
Information Disclosure Statement
3.	The information disclosure statements (dated May 2, 2022 and February 22, 2021) were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The statements were considered.  Signed copies of form 1449 are enclosed herewith.
Status of Claims
4.	Claims 1, 9, 10, 18, 20 and 82-96 are pending and elected.  Claims 1, 9, 10, 20 and 82-94 and 96 are rejected.  Claims 18 and 95 are objected to.
Claim Objections
5.	Claims 18 and 95 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 9, 10, 20, 82-94 and 96 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being treating WHIM syndrome, neutropenia and leukopenia, does not reasonably provide enablement for preventing any disease within the scope of the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
	The standard for determining whether the specification meets the enablement
requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242
ITS, 261,270 (1918) which postured the question:  is the experimentation needed to
practice the invention undue or unreasonable?  That standard is still the one to be
applied, at re Wands, 858 F.2d 731, 737, 8USPQ2s 1400, 1404 (Fed. Cir. 1988).  MPEP 2184. 01(a) slates “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.”  The factors are applied below to the instant claims.
The breadth of the claims and nature of invention
The claims are drawn to methods of treating and preventing WHIM syndrome, myelokathexis, neutropenia and leukopenia.

The state of the prior art, level of ordinary skill, level of predictability, amount of guidance provided
The state of the art and present specification teaches how to treat the claimed diseases.  However, neither the state of the art nor the present specification teaches how to prevent any of the claimed diseases.  The state of the art does not recognize that the claimed diseases can be prevented.  For example, WHIM syndrome is recognized to be an inherited disorder.  See references of WHIM-Syndrome-Prevention, Neutropenia-Prevention, an dLeukopenia-Prevention.

The quantity of experimentation needed to make or use the invention
In the absence of working examples/direction, enablement rests on the existence of an
art recognized predictable correlation between the disclosed activity and the claimed
method.  Evidence suggests that this requirement is not met for the instant case.  The
amount of experimentation is undue.  The experimentation required is to find a method for preventing the claimed diseases using animal and other models.  It is therefore determined that the instant disclosure does not enable one of ordinary skill to practice the scope of the claimed invention.

Allowable Subject Matter
7.	The following is a statement of reasons for the indication of allowable subject matter:  the claimed processes are novel and nonobvious over the prior art.  The closest reference can be considered to be, for example, US 6,365,583.  The reference teaches a method of enhancing white blood cell count by administration of 
    PNG
    media_image1.png
    24
    277
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    23
    222
    media_image2.png
    Greyscale
.  However, the reference neither teaches nor suggests the claimed limitation of treating WHIM syndrome by administering an amount of the compound to increase neutrophil count to greater than 2 x 109/L.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626